Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 14, 2016

The Court of Appeals hereby passes the following order:

A17D0099. EDWARD DAVIS v. EVELYN BALLINGER.

      Edward Davis seeks discretionary review of the trial court’s order granting
Evelyn Ballinger’s motion to dismiss and/or for summary judgment in this action.
Orders granting summary judgment are subject to direct appeal. See OCGA § 9-11-
56 (h). Additionally, an order granting a motion to dismiss is a directly appealable
final judgment. See OCGA § 5-6-34 (a). However, we lack jurisdiction.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order, we grant the application under OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). The trial court’s order was entered on July 26, 2016, but Davis did not
file this application until September 26, 2016, 62 days later. It appears, however, that
Davis filed a timely notice of appeal from the same trial court order, which appeal
was docketed as Case No. A17A0200. Accordingly, this untimely application is
hereby DISMISSED for lack of jurisdiction and because it is duplicative of Case No.
A17A0200.
Court of Appeals of the State of Georgia
                                     10/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.